Exhibit 10.10
Nonqualified Stock Option Agreement – International Employees


DINE BRANDS GLOBAL, INC.
2016 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is entered into as of
___________ (the “Date of Grant”), by and between DINE BRANDS GLOBAL, INC.
(formerly, DineEquity, Inc.), a Delaware corporation (the “Company”), and
___________ (the “Optionee”).
RECITALS:
Pursuant to the Dine Brands Global, Inc. 2016 Stock Incentive Plan (the “Plan”),
the Compensation Committee of the Board of Directors of the Company (the
“Committee”), as the administrator of the Plan, has determined that the Optionee
is to be granted an option (the “Option”) to purchase shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), on the terms and
conditions set forth herein, and hereby grants such Option. The Option is not
intended to constitute an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
This Option is subject to all of the terms and conditions set forth herein, the
special provisions for Optionee’s country of residence, if any, attached hereto
as Exhibit A and the Plan, all of which are incorporated herein by reference.
Any capitalized terms not defined herein shall have their respective meanings
set forth in the Plan.
AGREEMENT:
In consideration of the foregoing and of the mutual covenants set forth herein
and other good and valuable consideration, the parties hereto agree as follows:
1.NUMBER OF OPTION SHARES AND OPTION PRICE. The Option entitles the Optionee to
purchase ______ shares of the Company’s Common Stock (the “Option Shares”) at a
price of $_________ per share (the “Option Exercise Price”), which is the Fair
Market Value of a share of Common Stock as of the Date of Grant.
2.    PERIOD OF OPTION AND CONDITIONS OF EXERCISE.
(a)    Period of Option. Unless the Option is previously terminated pursuant to
this Agreement, the term of the Option and this Agreement shall commence on the
Date of Grant and shall terminate upon the tenth anniversary of the Date of
Grant. Upon termination of the Option, all rights of the Optionee (including,
without limitation, his or her guardian or legal representative) hereunder shall
cease.
(b)    Conditions of Exercise. Subject to the Optionee’s continued employment
with or service to the Company, this Option shall vest and become exercisable as
to one-third (1/3) of the shares subject to the Option on each of the first,
second and third anniversaries of the Date of Grant. Notwithstanding anything in
this Agreement to the contrary, the Option may be exercised only to purchase
whole shares of Common Stock, and in no case may a fraction of a share of Common
Stock be purchased. The right of the Optionee to purchase Option Shares with
respect to which this Option has become exercisable as herein provided may only
be exercised prior to the termination of the Option.
(c)    Acceleration. Subject to the terms of the Plan, the Committee may in its
discretion accelerate the exercisability of all of the Option Shares or any part
thereof, upon such circumstances and subject to such terms and conditions as the
Committee deems appropriate.
3.    RIGHTS UPON TERMINATION OF EMPLOYMENT.
(a)    General. Except as otherwise provided in this Section 3, the Option may
not be exercised after the Optionee has ceased to be employed or engaged by the
Company. As noted in Section 15(k) below, for the avoidance of doubt and for
purposes of the Option only, termination shall be deemed to occur as of the date
the Optionee is no longer actively providing services to the Company, a
Subsidiary, or other affiliated entity and will not be extended by any notice
period or “garden leave” that may be required contractually or under applicable
laws, unless otherwise determined by the Company in its sole discretion.
(b)    Death. If the Optionee’s employment with or service to the Company
terminates by reason of his or her death, the Options shall become fully vested
and exercisable and thereafter may be exercised by the legal representative of
the estate or by the legatee of the Optionee under the will of the Optionee, for
a period of twelve (12) months from the date of such death or until the
expiration of the term of the Option, whichever period is shorter.
(c)    Disability. If the Optionee’s employment with or service to the Company
terminates by reason of Disability, the Option shall become fully vested and
exercisable and thereafter may be exercised for a period of twelve (12) months
from the date of such termination of employment or service or until the
expiration of the term of the Option, whichever period is shorter, provided,
however, that, if the Optionee dies within such twelve-month period and prior to
the expiration of the term of the Option, the Option shall thereafter be
exercisable for a period of twelve (12) months from the time of death or until
the expiration of the term of the Option, whichever period is shorter.
(d)    Retirement. If the Optionee’s employment with or service to the Company
terminates by reason of Retirement, the Option may thereafter be exercised, to
the extent it was exercisable at the time of such termination, for a period of
twelve (12) months from the date of Retirement or until the expiration of the
term of the Option, whichever period is shorter.
(e)    Other Terminations. If an Optionee’s employment with or service to the
Company terminates for any reason other than death, Disability or Retirement,
the Option may be exercised, to the extent it was exercisable at the time of
such termination, until the earlier to occur of (i) three (3) months from the
date of such termination or (ii) the expiration of the term of the Option,
whichever period is shorter.
(f)    Change in Control. Upon the termination of the Optionee’s employment with
or service to the Company within a period of twenty-four (24) months following a
Change in Control (i) by the Company other than for Cause, (ii) as a result of
his or her Disability or (iii) by the Optionee for Good Reason (as such terms
are defined herein below or in the Plan), in lieu of shares of Common Stock
issuable upon exercise of an outstanding Option, whether or not then
exercisable, the Company shall pay the Optionee a lump sum amount (less any
applicable taxes), in cash, equal to the product of (i) the excess of the Fair
Market Value of the Option Shares on such date of termination, over the Option
Exercise Price, and (ii) the number of the then unexercised Option Shares. The
Option shall be canceled upon the making of such payment.
(g)    Termination of Option. Notwithstanding anything in this Section 3 to the
contrary, the Option may not be exercised after the termination of the Option.
4.    EXERCISE OF OPTION SHARES.
(a)    Payment for Option Shares. This Option may be exercised by (i) giving
written notice of exercise to the Company, specifying the number of whole Option
Shares to be purchased and accompanied by payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (D) in cash by a broker-dealer
acceptable to the Company to whom the Optionee has submitted an irrevocable
notice of exercise or (E) a combination of (A), (B) and (C), and (ii) by
executing such documents as the Company may reasonably request.
(b)    Delivery of Option Shares. Upon exercise of the Option and payment of the
Option Price pursuant to paragraph (a) of this Section 4, and subject to the
requirements set forth in Section 5 and Section 12, the Company shall issue or
cause to be issued, and delivered as promptly as possible to the Optionee,
certificates representing the appropriate number of Option Shares, which
certificates shall be registered in the name of the Optionee.
5.    REQUIREMENTS OF LAW AND OF STOCK EXCHANGES. By accepting this Option,
Optionee represents and agrees for himself or herself and his or her transferees
by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order that, unless a registration statement under the
Securities Act of 1933, as amended, is in effect as to the Option Shares
purchased upon any exercise of this Option, (i) any and all Option Shares so
purchased shall be acquired for his or her personal account and not with a view
to or for sale in connection with any distribution, and (ii) each notice of the
exercise of any portion of this Option shall be accompanied by a representation
and warranty in writing, signed by the person entitled to exercise the same,
that the Option Shares are being so acquired in good faith for his or her
personal account and not with a view to or for sale in connection with any
distribution.
If at any time the Company determines that the listing, registration or
qualification of the shares of Common Stock subject to the Option upon any
securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the delivery of shares thereunder,
such shares shall not be delivered unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company may
require that certificates evidencing shares of Common Stock delivered pursuant
to any award made hereunder bear a legend indicating that the sale, transfer or
other disposition thereof by the Optionee is prohibited except in compliance
with the Securities Act of 1933, as amended, and the rules and regulations
thereunder.
6.    ADJUSTMENT IN COMMON STOCK. In accordance with the terms of the Plan, in
the event of any stock split, stock dividend, recapitalization, reorganization,
merger, consolidation, combination, exchange of shares, liquidation, spin-off or
other similar change in capitalization or event, or any distribution to holders
of Common Stock other than a regular cash dividend, a substitution or adjustment
shall be made in the number and class of unexercised Option Shares and the
Option Exercise Price as may be determined by the Committee, in its sole
discretion. Subject to the terms of the Plan, such other substitutions or
adjustments shall be made as the Committee in its sole discretion may deem
appropriate.
7.    NON-TRANSFERABILITY OF OPTION. The Option and this Agreement shall not be
transferable other than by will, the laws of descent and distribution, or
pursuant to beneficiary designation procedures approved by the Company.
Notwithstanding the foregoing, the Option and this Agreement may be transferable
to the Optionee’s family members, to a trust or entity established by the
Optionee for estate planning purposes, to a charitable organization designated
by the Optionee or pursuant to a qualified domestic relations order. Except to
the extent permitted by this Section 7, the Option may be exercised or settled
during the Optionee’s lifetime only by the Optionee or the Optionee’s legal
representative or similar person. Except as permitted by this Section 7, the
Option may not be sold, transferred, assigned, pledged, hypothecated, encumbered
or otherwise disposed of (whether by operation of law or otherwise) or be
subject to execution, attachment or similar process. Upon any attempt to so
sell, transfer, assign, pledge, hypothecate, encumber or otherwise dispose of
the Option, the Option and all rights thereunder shall immediately become null
and void.
8.    DISPUTE RESOLUTION. The parties hereto will use their reasonable best
efforts to resolve any dispute hereunder through good faith negotiations. A
party hereto must submit a written notice to any other party to whom such
dispute pertains, and any such dispute that cannot be resolved within thirty
(30) calendar days of receipt of such notice (or such other period to which the
parties may agree) will be submitted to an arbitrator selected by mutual
agreement of the parties. In the event that, within fifty (50) days of the
written notice referred to in the preceding sentence, a single arbitrator has
not been selected by mutual agreement of the parties, a panel of arbitrators
(with each party to the dispute being entitled to select one arbitrator and, if
necessary to prevent the possibility of deadlock, one additional arbitrator
being selected by such arbitrators selected by the parties to the dispute) shall
be selected by the parties. Except as otherwise provided herein or as the
parties to the dispute may otherwise agree, such arbitration will be conducted
in accordance with the then existing rules of the American Arbitration
Association. The decision of the arbitrator or arbitrators, or of a majority
thereof, as the case may be, made in writing will be final and binding upon the
parties hereto as to the questions submitted, and the parties will abide by and
comply with such decision; provided, however, the arbitrator or arbitrators, as
the case may be, shall not be empowered to award punitive damages. Unless the
decision of the arbitrator or arbitrators, as the case may be, provides for a
different allocation of costs and expenses determined by the arbitrators to be
equitable under the circumstances, the prevailing party or parties in any
arbitration will be entitled to recover all reasonable fees (including but not
limited to attorneys’ fees) and expenses incurred by it or them in connection
with such arbitration from the non-prevailing party or parties.
9.    RIGHTS OF OPTIONEE IN COMMON STOCK The Optionee shall not be entitled to
any rights as a stockholder of the Company with respect to any shares of Common
Stock unless and until the Optionee becomes a stockholder of record with respect
to such shares of Common Stock.
10.    NOTICES. Any notice required or permitted under this Agreement shall be
deemed given when delivered either personally, by overnight courier, or when
deposited in a United States Post Office, postage prepaid, addressed as
appropriate, to the Optionee either at his/her address set forth below or such
other address as he or she may designate in writing to the Company, or to the
Company: Attention: Vice President - Legal (or said designee), at the Company’s
address or such other address as the Company may designate in writing to the
Optionee.
11.    FAILURE TO ENFORCE NOT A WAIVER. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
12.    WITHHOLDING. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock pursuant to the Option,
payment by the Optionee of any taxes, social contributions, required deductions,
or other payments (“Tax-Related Items”) which may be required to be withheld or
paid in connection with the Option or the Common Stock, and the Optionee agrees
to indemnify the Company, Subsidiary or affiliate for any such Tax-Related
Items. The Company shall withhold whole shares of Common Stock which would
otherwise be delivered to the Optionee, having an aggregate Fair Market Value
determined as of the date the obligation to withhold or pay taxes arises in
connection with an award (the “Tax Date”), or withhold an amount of cash which
would otherwise be payable to the Optionee, in the amount necessary to satisfy
any such obligation, or the Optionee may satisfy any such obligation by any of
the following means, subject to the Committee’s discretion: (i) a cash payment
to the Company, (ii) delivery (either actual delivery or by attestation
procedures established by the Company) to the Company of previously owned whole
shares of Common Stock having an aggregate Fair Market Value, determined as of
the Tax Date, equal to the amount necessary to satisfy any such obligation,
(iii) authorizing the Company to withhold whole shares of Common Stock which
would otherwise be delivered having an aggregate Fair Market Value, determined
as of the Tax Date, or withhold an amount of cash which would otherwise be
payable to the Optionee, in either case equal to the amount necessary to satisfy
any such obligation, (iv) a cash payment by a broker-dealer acceptable to the
Company to whom the Optionee has submitted an irrevocable notice of exercise or
(v) any combination of (i), (ii) and (iii). Shares of Common Stock to be
delivered or withheld may not have an aggregate Fair Market Value in excess of
the amount determined by applying the minimum statutory withholding rate to the
extent such excess withholding would result in adverse accounting treatment of
the award, as determined by the Company. Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the Optionee. Regardless of
any action the Company or any Subsidiary or affiliate takes with respect to any
or all applicable Tax-Related Items, the Optionee acknowledges and agrees that
the ultimate liability for all Tax-Related Items is and remains the Optionee’s
responsibility and may exceed any amount actually withheld by the Company or any
Subsidiary or affiliate. The Optionee further acknowledges and agrees that the
Optionee is solely responsible for filing all relevant documentation that may be
required of the Optionee in relation to this Option or any Tax-Related Items
other than filings or documentation, such as but not limited to personal income
tax returns or reporting statements in relation to the grant, vesting or
exercise of the Optionee, the issuance or ownership of Common Stock or any bank
or brokerage account, the subsequent sale of Common Stock, and the receipt of
any dividends. The Optionee further acknowledges that the Company makes no
representations or undertakings regarding the treatment of any Tax-Related Items
and does not commit to and is under no obligation to structure the terms or any
aspect of the Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the Optionee
has become subject to tax in more than one jurisdiction, the Optionee
acknowledges that the Company or any Subsidiary or affiliate may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
13.    INCORPORATION OF PLAN. The Plan is hereby incorporated by reference and
made a part hereof, and the Option and this Agreement are subject to all terms
and conditions of the Plan.
14.    EMPLOYMENT. Neither the Plan, the granting of the Option, this Agreement
nor any other action taken pursuant to the Plan shall confer upon any person any
right to continued employment by or service with the Company, any Subsidiary or
any affiliate of the Company or affect in any manner the right of the Company,
any Subsidiary or any affiliate of the Company to terminate the employment or
service of any person at any time without liability hereunder. For purposes of
this Agreement, references to employment with the Company shall include
employment or service with any Subsidiary of the Company.
15.    NATURE OF GRANT. In accepting the Option, the Optionee acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended or terminated by the Company at any
time, to the extent permitted by the Plan;
(b)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted in the past;
(c)all decisions with respect to future grants of Options, if any, will be at
the sole discretion of the Company;
(d)the Optionee is voluntarily participating in the Plan;
(e)the Optionee’s participation in the Plan shall not create a right to further
employment or to otherwise remain associated with the Company or any of its
affiliates and shall not interfere with the ability of the Company or any of its
affiliates to terminate the Optionee’s employment or service relationship (if
any) at any time, subject to applicable law;
(f)the Option and any shares of Common Stock subject to the Option are not
intended to replace any pension rights;
(g)in the event that the Optionee is not an employee of the Company or any
Subsidiary or affiliate, the Option and the Optionee’s participation in the Plan
will not be interpreted to form an employment or service contract or
relationship with the Company or any Subsidiary or affiliate;
(h)the Option and any shares of Common Stock subject to the Option are not part
of normal or expected compensation or salary for any purpose, including but not
limited to calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments (if any);
(i)the future value of the shares of Common Stock subject to the Option is
unknown, indeterminable and cannot be predicted with certainty;
i.    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the Optionee ceasing to provide services
to the Company or any of its affiliates (for any reason whatsoever and whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Optionee is employed or the terms of the Optionee’s
employment agreement, if any) and in consideration of the grant of the Option to
which the Optionee is otherwise not entitled, the Optionee irrevocably agrees
never to institute any claim against the Company or any of its affiliates,
waives his or her ability, if any, to bring any such claim, and releases the
Company and each of its affiliates from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, the Optionee shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims;
(j)in the event of a termination of employment (whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the Optionee
is employed or the terms of the Optionee’s employment agreement, if any), unless
otherwise provided by this Agreement or determined by the Company, the
Optionee’s right to vest in and exercise Options under the Plan, if any, will
terminate effective as of the date that the Optionee is no longer actively
providing services and will not be extended by any notice period (e.g., active
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where the Optionee is employed or the terms of the Optionee’s employment
agreement, if any); the Committee shall have the exclusive discretion to
determine when the Optionee is no longer actively providing services for
purposes of the Option;
(k)unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Plan or any such benefits granted thereunder,
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of Common Stock; and
(l)neither the Company nor any of its affiliates will be liable for any foreign
exchange rate fluctuation between the Optionee’s local currency and the United
States dollar that may affect the value of the Options, the Common Stock, or any
amounts due to the Optionee pursuant to the vesting or exercise of the Option or
the subsequent sale of any shares of Common Stock acquired under the Plan, or
the calculation of income or Tax-Related Items under the Option; and
(m)any cross-border cash remittance made to transfer proceeds received upon the
sale of Common Stock or otherwise in relation to the Option must be made through
a locally authorized financial institution or registered foreign exchange agency
and may require the Optionee to provide to such entity certain information
regarding the transaction.


16.    DATA PRIVACY. The Optionee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Optionee’s personal data as described in this Agreement and any other grant
materials by and among, as applicable, the Company and any affiliate for the
exclusive purpose of implementing, administering and managing the Optionee’s
participation in the Plan. The Optionee understands that refusal or withdrawal
of consent may affect the Optionee’s ability to participate in the Plan.
The Optionee understands that the Company and its affiliates may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in the Company, details of all
awards or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”).
The Optionee understands that Personal Data may be transferred to any Subsidiary
or affiliate or third parties as may be selected by the Company to assist the
Company with the implementation, administration and management of the Plan. The
Optionee understands that the recipients of Personal Data may be located in the
United States or elsewhere, and that the recipient’s country may have different
data privacy laws and protections than the Optionee’s country.


17.    ELECTRONIC DELIVERY AND PARTICIPATION. The Company may, in its sole
discretion, decide to deliver any documents related to the Option or future
awards granted under the Plan by electronic means or request the Optionee’s
consent to participate in the Plan by electronic means. By accepting this
Option, whether electronically or otherwise, the Optionee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company, including but not limited to
the use of electronic signatures or click-through electronic acceptance of terms
and conditions.
18.    LANGUAGE. If the Optionee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
19.    AMENDMENT AND TERMINATION. The Board may amend the Plan as it shall deem
advisable, subject to any requirement of stockholder approval required by
applicable law, rule or regulation, including Section 162(m) of the Code and any
rule of the New York Stock Exchange, or any other stock exchange on which shares
of Common Stock are traded; provided, however, that no amendment may impair the
rights of the Optionee without the consent of the Optionee.
20.    GOVERNING LAW AND SEVERABILITY. To the extent not otherwise governed by
the Code or the laws of the United States, this Agreement shall be governed by
the laws of the State of Delaware and construed in accordance therewith without
giving effect to principles of conflicts of laws. For purposes of litigating any
dispute that cannot be resolved pursuant to Section 8 above, the parties hereby
submit and consent to the exclusive jurisdiction of the State of Delaware and
agree that any such litigation shall be conducted only in the courts of Delaware
or the federal courts of the United States located in Delaware and no other
courts.
If one or more provisions of this Agreement are held to be unenforceable under
applicable law, the parties agree to renegotiate such provision in good faith.
In the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (i) such provision shall be excluded from
this Agreement, (ii) the balance of this Agreement shall be interpreted as if
such provision were so excluded and (iii) the balance of this Agreement shall be
enforceable in accordance with its terms.
21.    OTHER REQUIREMENTS AND EXHIBIT A. The Company is not obligated and will
have no liability for failure to issue or deliver any Common Stock upon exercise
of this Option if such issuance or delivery would violate any applicable laws,
with compliance with applicable laws determined by the Company in consultation
with its legal counsel. The Optionee understands that the applicable laws of the
country in which Optionee is residing or working at the time of grant or vesting
of this Option (including any rules or regulations governing securities, foreign
exchange, tax, labor or other matters) may restrict or prevent the issuance of
shares thereunder. Furthermore, the Company reserves the right to impose other
requirements on the Optionee’s participation in the Plan, on this Option, and
the Common Stock subject to this Option, to the extent the Company determines it
is necessary or advisable in order to comply with applicable laws or facilitate
the administration of the Plan. The Optionee agrees to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Furthermore, the Optionee acknowledges that the applicable laws of the country
in which the Optionee is residing or working at the time of grant, vesting or
exercise of the Option or the issuance, holding, or sale of Common Stock
received pursuant to the Option (including any rules or regulations governing
securities, foreign exchange, tax, labor, or other matters) may subject the
Optionee to additional procedural or regulatory requirements that the Optionee
is and will be solely responsible for and must fulfill. Such requirements may be
outlined in but are not limited to any special provisions set forth in Exhibit A
for the Optionee’s country, if any. Notwithstanding any provision herein, the
Optionee’s participation in the Plan shall be subject to any applicable special
terms and conditions or disclosures as set forth in Exhibit A. If the Optionee
relocates to one of the countries included in Exhibit A during the term of the
Option or while holding shares of Common Stock issued upon exercise of the
Option, the special provisions for such country shall apply to the Optionee, to
the extent the Company determines that the application of such provisions is
advisable or necessary in order to comply with local law or facilitate the
administration of the Plan. Exhibit A constitutes part of this Agreement.
22.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
23.    OPTION SUBJECT TO CLAWBACK. The Option and any cash payment or shares of
Common Stock delivered pursuant to the Option are subject to forfeiture,
recovery by the Company or other action pursuant to this Agreement or any
clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.
24.    DEFINED TERMS. As used in this Agreement, the following terms shall have
the meanings set forth below:
(a)    “Cause” shall mean as determined by the Company, (i) the willful failure
by the Optionee to substantially perform his or her duties with the Company
(other than any such failure resulting from the Optionee’s incapacity due to
physical or mental illness); (ii) the Optionee’s willful misconduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;
(iii) the Optionee’s commission of such acts of dishonesty, fraud,
misrepresentation or other acts of moral turpitude as would prevent the
effective performance of the Optionee’s duties; or (iv) the Optionee’s
conviction or plea of no contest to a felony or a crime of moral turpitude.
(b)    “Disability” shall mean that the Optionee, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, is receiving income replacement benefits for a period of not less
than three months under a long-term disability plan maintained by the Company or
one of its Subsidiaries.
(c)    The Optionee shall have “Good Reason” to effect a voluntary termination
of his or her employment in the event that the Company (i) breaches its
obligations to pay any salary, benefit or bonus due to him or her, including its
obligations under this Agreement, (ii) requires the Optionee to relocate more
than 50 miles from the Optionee’s current, principal place of employment,
(iii) assigns to the Optionee any duties inconsistent with the Optionee’s
position with the Company or significantly and adversely alters the nature or
status of the Optionee’s responsibilities or the conditions of the Optionee’s
employment, or (iv) reduces the Optionee’s base salary and/or bonus opportunity,
except for across-the-board reductions similarly affecting all similarly
situated employees of the Company and all similarly situated employees of any
corporation or other entity which is in control of the Company; and in the event
of any of (i), (ii), (iii) or (iv), the Optionee has given written notice to the
Committee or the Board of Directors as to the details of the basis for such Good
Reason within thirty (30) days following the date on which the Optionee alleges
the event giving rise to such Good Reason occurred, the Company has failed to
provide a reasonable cure within thirty (30) days after its receipt of such
notice and the effective date of the termination for Good Reason occurs within
90 days after the initial existence of the facts or circumstances constituting
Good Reason.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
DINE BRANDS GLOBAL, INC.
By:
        
Stephen P. Joyce
Chief Executive Officer

The undersigned has had the opportunity to read the terms and provisions of the
foregoing Agreement and the terms and provisions of the Plan, herein
incorporated by reference. The undersigned hereby accepts and agrees to all the
terms and provisions of the foregoing Agreement and to all the terms and
provisions of the Plan, herein incorporated by reference.

Optionee Signature

Address

City/State/Zip




EXHIBIT A
DINE BRANDS GLOBAL, INC.
2016 STOCK INCENTIVE PLAN
SPECIAL PROVISIONS FOR NONQUALIFIED STOCK OPTIONS
FOR OPTIONEES OUTSIDE THE U.S.


This Exhibit A includes special terms and conditions applicable to Optionees in
the countries below. These terms and conditions are in addition to those set
forth in the Nonqualified Stock Option Agreement (the “Agreement”). Any
capitalized term used in this Exhibit A without definition shall have the
meaning ascribed to such term in the Dine Brands Global, Inc. 2016 Stock
Incentive Plan, as amended from time to time (the “Plan”), and the Agreement, as
applicable.
This Exhibit A also includes information relating to exchange control and other
issues of which the Optionee should be aware with respect to his or her
participation in the Plan. However, because such laws are often complex and
change frequently, the Company strongly recommends that the Optionee not rely on
the information herein as the only source of information relating to the
consequences of participation in the Plan because the information may be out of
date at the time the Option (the “Option”) is exercised or shares of Common
Stock acquired under the Plan are sold.
In addition, the information is general in nature and may not apply to the
particular situation of the Optionee, and the Company is not in a position to
assure the Optionee of any particular result. Accordingly, the Optionee is
advised to seek appropriate professional advice as to how the relevant laws in
his or her country may apply to his or her situation. The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding Optionee’s acceptance of the Option or participation
in the Plan. Finally, if the Optionee is a citizen or resident of a country
other than the one in which he or she is currently working, the information
contained herein may not be applicable to the Optionee.
Securities Law Notice: Unless otherwise noted, neither the Company nor the
Common Stock are registered with any local stock exchange or under the control
of any local securities regulator outside the United States. The Agreement (of
which this Exhibit A is a part), the Plan, and any other communications or
materials that you may receive regarding participation in the Plan do not
constitute advertising or an offering of securities outside the United States,
and the issuance of securities described in any Plan-related documents is not
intended for public offering or circulation in your jurisdiction.


EUROPEAN UNION
Data Privacy. The following supplements the Section 13 of the Agreement:
Optionee understands that Personal Data will be held only as long as is
necessary to implement, administer and manage Optionee’s participation in the
Plan. Optionee understands that he or she may, at any time, view his or her
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing Optionee’s
local human resources representative.


BRAZIL
Exchange Control Information. If the Optionee is resident or domiciled in
Brazil, the Optionee will be required to submit an annual declaration of assets
and rights held outside of Brazil to the Central Bank of Brazil (“BACEN”) if the
aggregate value of such assets and rights equals or exceeds US $100,000. Assets
and rights that must be reported include shares of Common Stock of the Company.
The reporting should be completed at the beginning of the year.
CANADA
Foreign Share Ownership Reporting. If the Optionee is a Canadian resident, the
Optionee’s ownership of certain foreign property (including shares of foreign
corporations) in excess of $100,000 may be subject to ongoing annual reporting
obligations. Please refer to CRA Form T1135 (Foreign Income Verification
Statement) and consult your tax advisor for further details.  It is your
responsibility to comply with all applicable tax reporting requirements.


MEXICO


Labor Law Statement. The invitation Dine Brands Global, Inc. is making under the
Plan is unilateral and discretionary and is not related to the salary and other
contractual benefits granted to Optionee by Optionee’s employer. Dine Brands
Global, Inc. reserves the absolute right to amend the Plan and discontinue it at
any time without any liability to Optionee. This invitation and, in Optionee’s
case, the acquisition of shares does not, in any way, establish a labor
relationship between Optionee and Dine Brands Global, Inc., nor does it
establish any rights between Optionee and Optionee’s employer.


La invitación que Dine Brands Global, Inc. hace en relación con el Plan es
unilateral y discrecional, por lo tanto, Dine Brands Global, Inc. se reserva el
derecho absoluto para modificar o terminar el mismo, sin ninguna responsabilidad
para usted. Esta invitación y, en su caso, la adquisición de acciones, de
ninguna manera establecen relación laboral alguna entre usted y Dine Brands
Global, Inc. y tampoco establece derecho alguno entre usted y su empleador.


PHILIPPINES


Securities Law Notice. This offering is subject to exemption from the
requirements of registration with the Philippines Securities and Exchange
Commission under Section 10.1 (k) of the Philippines Securities Regulation
Code.  THE SECURITIES BEING OFFERED OR SOLD HAVE NOT BEEN REGISTERED WITH THE
PHILIPPINES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES REGULATION
CODE. ANY FUTURE OFFER OR SALE THEREOF IS SUBJECT TO REGISTRATION REQUIREMENTS
UNDER THE CODE UNLESS SUCH OFFER OR SALE QUALIFIES AS AN EXEMPT TRANSACTION.


UAE


This Option has not been approved or licensed by the UAE Central Bank, the UAE
Securities and Commodities Authority or any other relevant licensing authorities
or governmental agencies in the United Arab Emirates. This offer is strictly
private and confidential and the terms of such offer have not been reviewed by,
deposited or registered with the UAE Central Bank, the UAE Securities and
Commodities Authority or any other licensing authority or governmental agencies
in the United Arab Emirates. This offer is being issued from outside the United
Arab Emirates and must not be provided to any person other than the Holder and
may not be reproduced or used for any other purpose. Further, the information
contained in this offer is not intended to lead to the issue of any securities
or the conclusion of any other contract of whatsoever nature within the
territory of the United Arab Emirates.


ACTIVE 229748385





